Citation Nr: 1415108	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertensive cardiovascular heart disease prior to September 14, 2010, and an initial rating in excess of 30 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for hypertension but awarded service connection for hypertensive cardiovascular heart disease (HCHD) and assigned a noncompensable evaluation effective June 7, 2002, and increased that disability rating to 30 percent disabling, effective September 15, 2010.  The Veteran timely appealed the assigned evaluations for those disabilities.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2013.  The hearing transcript is of record.

During the hearing, the Veteran stated that he was not able to work due to his hypertensive and cardiac disabilities.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter is on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for his hypertension and HCHD was in June 2011.  During his January 2013 hearing, he indicated that his disabilities had increased in severity.  As such, another examination is needed to adequately assess the impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)

Also, the Veteran testified that he receives treatment with VA.  While VA treatment records through April 2012 are of record, given the Veteran's January 2013 testimony, relevant, outstanding VA treatment records might be available.  Additional development in this regard is warranted.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As noted, a TDIU claim is also on appeal.  To ensure that this matter is fully developed, additional action in this regard is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran a formal application for TDIU (VA Form 21-8940) and issue to him VCAA notice. 

2.  Obtain any relevant VA treatment records from the Manila VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2012.  Associate those documents with the claims file.

3.  Schedule the Veteran for a VA cardiovascular examination in order to determine the current severity of his hypertension and hypertensive cardiovascular heart disease.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.    

a) For the Veteran's hypertension, the examiner should record the Veteran's blood pressure readings and note whether the Veteran's diastolic pressure is predominantly 130 or more; predominantly 120 or greater; predominantly 110 or more; or, whether his Systolic Pressure is predominantly 200 or more.  

b) For the Veteran's hypertensive cardiovascular heart disease, all necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs, left ventricular dysfunction with an ejection fraction, and other symptoms, e.g., dyspnea, fatigue, angina, dizziness, or syncope, etc.  The examiner should also describe the Veteran's daily functional impairment related to the disability. 

c) For TDIU, the examiner should opine whether the Veteran's hypertension, hypertensive cardiovascular heart disease, or the aggregate effects of those service-connected disabilities, preclude him from obtaining and maintaining substantially gainful employment.  

The examiner should specifically discuss the Veteran's lay statements with regards to his employability, as well as his education level and work experience.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims for increased evaluation for hypertension and hypertensive cardiovascular heart disease, as well as the claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


